Citation Nr: 0719553	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  06-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran performed verified active duty from April 1968 to 
October 1971 and from March 1975 to March 1989.  He retired 
from active duty in March 1989 after serving on active duty 
for more than 20 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit on appeal.  

The veteran appeared before the undersigned at an April 2007 
Board hearing and testified regarding his symptomatology.  A 
transcript is of record.

This issue is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1991, the RO denied entitlement to service 
connection for hearing loss, and an appeal was not perfected.

2.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for defective hearing.


CONCLUSIONS OF LAW

1.  The RO's August 1991 rating decision, denying entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the August 1991 RO decision 
denying entitlement to service connection for hearing loss is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, in 
light of the decision reached below no further action is in 
order at this time.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an August 1991 rating decision the RO denied entitlement 
to service connection for hearing loss, which the veteran did 
not appeal.  The veteran attempted to reopen his claim in 
April 2004.  

Available to the RO in August 1991 was a 1968 enlistment 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:



500 1000 2000 3000 4000
                                              5      0      15     
10     10   	Right
                                              5       5     15     
55     10             Left

The examiner did not diagnose a hearing loss.

The veteran offered testimony at an April 2007 Board hearing.  
The veteran testified that he did not have a hearing problem 
when he enlisted in service.  Rather, he testified that a 
hearing loss was first detected in 1988 and that custom-
fitted earplugs were made for him at that point.  The veteran 
testified that he served in Vietnam and during that time he 
was exposed to gunfire, explosions, and generator noise.  He 
reported working as a communications specialist over the 
years working in close proximity to radio tuning, with sounds 
levels increasing and decreasing as part of the tuning 
process.  

The veteran further contends that when he left the military 
in 1971 and re-entered service approximately seven months 
later in 1972, no mention was ever made that he had a hearing 
problem.  A review of a February 1972 enlistment examination 
appears to reveal that the appellant had clinically normal 
hearing.

In light of the totality of the evidence now of record, the 
Board agrees to reopen the appellant's claim.  The evidence 
now of record bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is new and material, and 
the claim is reopened.  38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for service 
connection for defective hearing is new and material. 



REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

The veteran's 1968 enlistment examination shows a hearing 
loss in the left ear at 3000 Hz.  While the veteran contends 
that he did not have a hearing loss prior to entering 
service, the enlistment examination of 1968 appears to 
indicate otherwise for the left ear in the 3000 Hz range.  
Notably, the appellant's March 1972 re-enlistment examination 
did not diagnose a hearing loss.  Rather, he was found to 
have clinically normal hearing.  Still, audiograms dated in 
March 1973, December 1977 and July 1988 reveal a left ear 
hearing loss with an increasing loss over time.  Further, the 
appellant's January 1989 retirement examination included a 
diagnosis of unilateral hearing loss after service in 
Vietnam.  

The Board notes that the veteran served on active duty with 
artillery units.

The veteran was afforded a VA examination in 1989 which 
diagnosed a noise induced hearing loss, but which did not 
specifically link the loss to service.  Hence, a remand in 
this case is required in order to determine the etiology of 
the veteran's hearing loss, if his hearing loss pre-existed 
service, and if so, whether or not service aggravated his 
condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should print in hard copy 
form all records included in the 
microfiche located in the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA audiological 
examination to determine the etiology 
of the appellant's hearing loss. All 
indicated studies should be performed, 
and all findings should be reported in 
detail. In accordance with the latest 
AMIE worksheets for hearing loss, the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of  bilateral 
hearing loss. 

Following the examination the 
audiologist must address whether it is 
at least as likely as not (i.e., is 
there a 50/50 chance) that the 
veteran's hearing loss was caused or 
aggravated by service.  A complete 
rationale must be provided for any 
opinion offered.  If the audiologist 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed 
by the examiner. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006). In the event 
that the veteran does not report for 
any scheduled examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefits are not 
granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for future 
review. 

5.  If while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


